THE COURT.
By stipulation of the parties in the above two causes, it is agreed that the decision in the case of Marysville Woolen Mills v. Smith, ante, p. 786, [175 Pac. 13], shall govern and control the disposition of said two appeals, and the judgment and order of the trial court in said latter case having this day been affirmed, it is hereby ordered that the judgment and the orders denying motions for a new trial, given and made by the trial court in each of the above-entitled actions, be and the same are hereby affirmed.